EXECUTION VERSION

 



 

EMPLOYMENT AGREEMENT

AGREEMENT dated as of March 6, 2009, by and between HANSEN NATURAL CORPORATION,
a Delaware corporation (the “Corporation”), and RODNEY C. SACKS (the
“Executive”).

WHEREAS, the Corporation and the Executive are parties to that certain
Employment Agreement dated as of June 1, 2003 (the “2003 Employment Agreement”);
and

WHEREAS, the Corporation and the Executive desire to terminate the 2003
Employment Agreement and replace the 2003 Employment Agreement with this
Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and other good and valuable consideration, the Corporation and the
Executive agree as follows:

1.         Termination of 2003 Employment Agreement. The 2003 Employment
Agreement is hereby terminated effective March 6, 2009 and is void and shall
have no further force or effect as of such date.

2.         Employment. The Corporation shall employ the Executive and the
Executive agrees to serve as an executive of the Corporation, in such capacities
and upon such conditions as are hereinafter set forth.

 

3.

Definitions.

(a)       “Cause” shall mean (i) an act or acts of dishonesty or gross
misconduct on the Executive’s part which result or are intended to result in
material damage to the Corporation’s business or reputation or (ii) repeated
material violations by the Executive of his obligations under Section 5 of this
Agreement which violations are demonstrably willful and deliberate on the
Executive’s part and which result in material damage to the Corporation’s
business or reputation and as to which material violations the Board of
Directors of the Corporation has notified the Executive in writing.

 

(b)

“Constructive Termination” shall mean:

(i)        without the written consent of the Executive, (A) the assignment to
the Executive of any duties inconsistent in any substantial respect with the
Executive’s position, authority or responsibilities as contemplated by Section 5
of this Agreement, or (B) any other substantial adverse change in such position,
including titles, authority or responsibilities;

(ii)       any failure by the Corporation to comply with any of the provisions
of this Agreement, other than an insubstantial or inadvertent failure remedied
by the Corporation promptly after receipt of notice thereof given by the
Executive;

 

--------------------------------------------------------------------------------

(iii)      the Corporation’s requiring the Executive without his consent to be
based at any office or location outside of Riverside or Orange Counties,
California except for travel reasonably required in the performance of the
Executive’s responsibilities; or

(iv)      any failure by the Corporation to obtain the assumption and agreement
to perform this Agreement by a successor as contemplated by Section 13(b),
provided that the successor has had actual written notice of the existence of
this Agreement and its terms and an opportunity to assume the Corporation’s
responsibilities under this Agreement during a period of 10 business days after
receipt of such notice.

4.         Employment Period. The “Employment Period” shall be the period
commencing March 6, 2009, and ending on December 31, 2013, subject to extension
or termination as hereinafter provided. On December 31, 2013, and on each
December 31 thereafter, the Employment Period shall be automatically extended by
one additional year unless prior to June 30, 2013, or any subsequent June 30,
the Corporation shall deliver to the Executive or the Executive shall deliver to
the Corporation written notice that the Employment Period will not be extended
(a “Non-Renewal Notice”), in which case the Employment Period will end at its
then scheduled expiration date and shall not be further extended except by
written agreement of the Corporation and the Executive.

 

5.

Position and Duties.

(a)       No Reduction in Position. During the Employment Period, the
Executive’s position (including titles), authority and responsibilities
(including, without limitation, reporting authority and responsibility) shall be
at least commensurate with the position of Chairman of the Board and Chief
Executive Officer. It is understood that, for purposes of this Agreement, such
position, authority and responsibilities shall not be regarded as not
commensurate merely by virtue of the fact that a successor shall have acquired
all or substantially all of the business and/or assets of the Corporation as
contemplated by Section 13(b) of this Agreement, provided that the Executive
shall continue to have a position and authority and responsibilities with
respect to such successor or affiliated company substantially corresponding to
that of the Executive with respect to the Corporation prior to such acquisition.
As used in this Agreement, the term “affiliated company” means any company
controlling, controlled by, or under common control with the Corporation. During
the Employment Period, the Executive also agrees to serve without additional
compensation as Chairman of the Board of Directors of Hansen Beverage Company
(“HBC”), the Corporation’s wholly-owned subsidiary.

(b)       Business Time. During the Employment Period, the Executive agrees to
devote his full business time during normal business hours to the business and
affairs of the Corporation and to use his best efforts to perform faithfully and
efficiently the responsibilities assigned to him hereunder, to the extent
necessary to discharge such responsibilities.

 

--------------------------------------------------------------------------------

 

6.

Compensation.

(a)       Base Salary. During the Employment Period, the Executive shall receive
a base salary (the “Base Salary”), payable bi-weekly or in such other
installments as may be agreed upon, at an annual rate of $385,000. The
Corporation shall review the Base Salary annually and in light of such review
may, in the discretion of the Board of Directors of the Corporation increase
(but not decrease) the Base Salary, and such adjusted Base Salary shall then
constitute the “Base Salary” for purposes of this Agreement.

(b)       Bonus. In addition to the Base Salary, the Executive may be granted a
bonus (“Bonus”), payable at such times, and in such amounts, as may be fixed
from time to time at the discretion of the Board of Directors.

(c)       Incentive and Savings Plans; Retirement and Life Insurance Programs.
In addition to the Base Salary and Bonus payable as hereinabove provided, during
the Employment Period, the Executive shall be entitled to participate in all
incentive and savings plans and programs, including stock option plans and other
equity-based compensation plans, and in all retirement and life insurance plans
which the Corporation may from time to time make available to the Executive
and/or any other executives of the Corporation or any affiliated company.

(d)       Benefit Plans. During the Employment Period, the Executive, his spouse
or domestic partner and the members of his immediate family (to the extent
permitted by, the applicable plan), as the case may be, shall be entitled to
participate in or be covered under all medical, dental, disability, group life,
accidental death and travel accident insurance plans and programs of the
Corporation and its affiliated companies (at the most favorable level of
participation and providing highest levels of benefits available to him) as in
effect (i) on the date hereof or (ii) if more favorable to the Executive, as in
effect at any time thereafter with respect to the Executive or other executives
with comparable responsibilities. To the extent members of the Executive’s
immediate family or his domestic partner are not entitled to coverage under any
of the Corporation’s benefit plans, the Corporation shall obtain coverage for
any such family members on an individual basis.

(e)       Club Memberships. During the Employment Period, the Corporation shall
pay all initial and annual fees and all other reasonable expenses relating to
membership in up to two (2) business or social clubs to be selected by the
Executive in his sole discretion.

(f)        Automobile. During the Employment Period, the Corporation shall pay
all costs and expenses relating to the purchase or lease, use, and maintenance
of a luxury automobile to be dedicated to the sole use of the Executive.

(g)       Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable travel,
entertainment and other expenses incurred by the Executive in connection with
the performance of his duties hereunder in accordance with such policies and
procedures as the Corporation may from time to time establish.

(h)       Vacation and Fringe Benefits. During the Employment Period, the
Executive shall be entitled to paid vacation consisting of four (4) weeks per
year to be taken at

 

--------------------------------------------------------------------------------

such times selected by the Executive and reasonably acceptable to the
Corporation, such vacation to accrue ratably during the Employment Period; such
other paid holidays as may be accorded to employees of the Corporation as well
as up to ten (10) paid personal days per year to be taken at such times as may
be selected by the Executive.

(i)        Expense Reimbursement. It is intended that any expense reimbursement
made under this Agreement shall be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). Notwithstanding the foregoing, if
any expense reimbursement shall be determined to be 'deferred compensation'
within the meaning of Section 409A of the Code, including without limitation any
reimbursement under Sections 6(e), 6(f) and 6(g), then the reimbursement shall
be made to the Executive as soon as practicable after submission of the
reimbursement request, but no later than December 31 of the year following the
year during which such expense was incurred.

 

 

7.

Termination.

(a)       Death or Disability. This Agreement shall terminate automatically upon
the Executive’s death. The Corporation may terminate this Agreement, after
having established the Executive’s Disability, by giving to the Executive
written notice of its intention to terminate his employment, and his employment
with the Corporation shall terminate effective on the 90th day after receipt of
such notice if, within 90 days after such receipt, the Executive shall fail to
return to full-time performance of his duties. For purposes of this Agreement,
“Disability” means disability which would entitle the Executive to receive full
long-term disability benefits under the Corporation’s long-term disability plan,
or if no such plan shall then be in effect, any physical or mental disability or
incapacity which renders the Executive incapable of performing the services
required of him in accordance with his obligations under Section 5 hereof for a
period of more than 120 days in the aggregate during any 12-month period during
the Employment Period.

(b)       Voluntary Termination. Notwithstanding anything in this agreement to
the contrary, the Executive may, upon not less than 90 days’ written notice to
the Corporation, voluntarily terminate employment for any reason, provided that
any termination by the Executive pursuant to Section 7(d) on account of
Constructive Termination shall not be treated as a voluntary termination under
this Section 7(b).

(c)       Cause. The Corporation may terminate the Executive’s employment for
Cause.

(d)       Constructive Termination. The Executive may terminate his employment
for Constructive Termination.

(e)       Notice of Termination. Any termination by the Corporation for Cause or
by the Executive for Constructive Termination shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 15(c).
For purposes of this Agreement, a “Notice of Termination” means a written notice
given, in the ease of a termination for Cause, within 30 business days of the
Corporation’s having actual knowledge of the events giving rise to such
termination, and in the case of a termination for Constructive Termination,

 

--------------------------------------------------------------------------------

within 90 days of the Executive’s having actual knowledge of the events giving
rise to such termination, and which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) if the
termination date is other than the date of receipt of such notice, specifies the
termination date of this Agreement (which date shall be not more than 15 days
after the giving of such notice). The failure by the Executive to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Constructive Termination shall not waive any right of the Executive
hereunder or preclude the Executive from asserting such fact or circumstance in
enforcing his rights hereunder.

(f)        Date of Termination. For the purpose of this Agreement, the term
“Date of Termination” means (i) in the case of a termination for which a Notice
of Termination is required, the date of receipt of such Notice of Termination
or, if later, the date specified therein, as the case may be and (ii) in all
other cases, the actual date on which the Executive’s employment terminates
during the Employment Period.

8.         Obligations of the Corporation upon Termination. Upon termination of
this Agreement the Corporation shall have the following obligations:

(a)       Death. If the Executive’s employment is terminated during the
Employment Period by reason of the Executive’s death, the Corporation shall (i)
continue to pay, in accordance with the Corporation’s normal payroll policy, to
the Executive’s legal representatives the Executive’s full Base Salary for a
period of one year from the Date of Termination, (ii) provide the Executive’s
family members with the benefits provided under Sections 6(d) and 6(f) for a
period of one year from the Date of Termination, (iii) pay to the Executive’s
legal representatives any compensation previously deferred by the Executive and
not yet paid by the Corporation and any accrued vacation pay not yet paid by the
Corporation and (iv) pay to the Executive’s legal representatives any other
amounts or benefits owing to the Executive’s beneficiaries under the then
applicable employee benefit plans or policies of the Corporation, in accordance
with the terms thereof (such amounts specified in clauses (iii) and (iv) are
hereinafter referred to as “Accrued Obligations”).

(b)       Disability. If the Executive’s employment is terminated by reason of
the Executive’s Disability, the Corporation shall (i) continue to pay, in
accordance with the Corporation’s normal payroll policy, to the Executive his
full Base Salary for a period of one year from the Date of Termination, (ii)
provide the Executive and his family members with the benefits provided under
Sections 6(d) and 6(f) for a period of one year from the Date of Termination,
and (iii) pay to the Executive the Accrued Obligations.

(c)       Cause and Voluntary Termination. If, during the Employment Period, the
Executive’s employment shall be terminated for Cause or voluntarily terminated
by the Executive (other than on account of Constructive Termination), the
Corporation shall pay the Executive all Base Salary and benefits to which the
Executive is entitled pursuant to Section 6 through the Date of Termination and
the Accrued Obligations. Unless otherwise directed by the Executive, the
Executive shall be paid all such Accrued Obligations in a lump sum in cash
within

 

--------------------------------------------------------------------------------

30 days of the Date of Termination and the Corporation shall have no further
obligations to the Executive under this Agreement.

(d)       Termination by Corporation other than for Cause or Disability and
Termination by the Executive for Constructive Termination. If, during the
Employment Period, the Corporation gives a Non-Renewal Notice or terminates the
Executive’s employment other than for Cause or Disability, or the Executive
terminates his employment for Constructive Termination, the Corporation shall
pay or provide to the Executive the following:

(i)        Cash Payment. First, the Corporation shall pay to the Executive in a
lump sum in cash within 15 days after the Date of Termination the aggregate of
the following amounts:

(A)      if not theretofore paid, the Executive’s Base Salary through the date
of Termination (plus, in the case of termination without Cause, two weeks of
Base Salary in lieu of notice) at the rate in effect on the Date of Termination;
and

(B)      the present value of the Executive’s Base Salary for the period through
December 31, 2013, or through the date which is twelve months from the Date of
Termination, whichever period is longer, at the rate in effect on the Date of
Termination, discounted at the interest rate payable on one year Treasury Bills
in effect on the day that is 30 business days prior to the Date of Termination,
as if paid monthly from the Date of Termination in arrears.

(ii)       Benefit Plans. Second, pay to the Executive any other amounts or
benefits owing to the Executive under the then applicable employee benefit plans
or policies of the Corporation, in accordance with the terms thereof.

(iii)      Benefits Continuation. Third, for the period from the Date of
Termination to December 31, 2013, or through the date which is twelve months
from the Date of Termination, whichever period is longer, the Corporation shall
provide to the Executive, his spouse or domestic partner and members of his
immediate family, as the case may be, the benefits described in Section 6(d) on
the same terms as described in Section 6(d), and for the automobile provided
under Section 6(f). All rights under this Section 8(d)(iii) shall cease
immediately upon the Executive’s violation of Section 12(b).

(iv)      Deferred Payment. Fourth, the Corporation shall pay the Executive any
amounts payable under Section 8(a)(iii) on the terms and conditions of the
applicable plan or policy.

(v)       Discharge of Corporation’s Obligations. Subject to the performance of
its obligations under this Section 8(d), the Corporation shall have no further
obligations to the Executive under this Agreement in respect of any termination
by the Executive for Constructive Termination or by the Corporation other than
for Cause or Disability, except to the extent expressly provided under

 

--------------------------------------------------------------------------------

Sections 11 or 13 hereof or under any of the plans referred to in Sections 6(c)
or 6(d) hereof.

9.         Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Corporation or any of its
affiliated companies and for which the Executive may qualify, nor shall anything
herein limit or otherwise prejudice such rights as the Executive may have under
any other agreements with the Corporation or any of its affiliated companies,
including, but not limited to, stock option or restricted stock agreements.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Corporation or any of its affiliated
companies at or subsequent to the Date of Termination shall be payable in
accordance with such plan or program.

10.       Full Settlement. Except as provided in Sections 8(d)(iii) and 12(b),
the Corporation’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Corporation may have against the
Executive or others whether by reason of the subsequent employment of the
Executive or otherwise. In no event shall the Executive be obligated to seek
other employment by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement. In the event that the Executive
shall in good faith give a Notice of Termination for Constructive Termination
and it shall thereafter be determined that Constructive Termination did not take
place, the employment of the Executive shall, unless the Corporation and the
Executive shall otherwise mutually agree, be deemed to have terminated, at the
date of giving such purported Notice of Termination, by mutual consent of the
Corporation and the Executive and, except as provided in the last preceding
sentence, the Executive shall be entitled to receive only those payments and
benefits which he would have been entitled to receive at such date had he
terminated his employment voluntarily at such date under this Agreement.

11.       Legal Fees and Expenses. In the event that a claim or payment or
benefits under this Agreement is disputed, the Corporation shall pay all
reasonable attorney fees and expenses incurred by the Executive in pursuing such
claim, provided that Executive is successful as to at least part of the disputed
claim by reason of arbitration (as set forth in Section 15(g)) or settlement.

 

12.

Special Obligations of the Executive.

(a)       Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Corporation all secret or confidential
information, knowledge or data relating to the Corporation or any of its
affiliated companies, and their respective businesses, (i) obtained by the
Executive during his employment by the Corporation or any of its affiliated
companies and (ii) not otherwise public knowledge (other than by reason of an
unauthorized act by the Executive). After termination of the Executive’s
employment with the Corporation, the Executive shall not without the prior
written consent of the Corporation, unless compelled pursuant to an order of a
court or other body having jurisdiction over such matter, communicate or divulge
any such information, knowledge or data to anyone other than the Corporation and
those designated by it. In no event shall an asserted violation of the
provisions of this Section

 

--------------------------------------------------------------------------------

12(a) constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.

(b)       Noncompetition. In order for the Corporation to reasonably protect its
interests against the competitive use of any confidential information, knowledge
or relationships concerning the business of the Corporation and its affiliated
companies to which the Executive has access because of the special nature of his
employment, the Executive shall not during the Employment Period and for a
period of six months thereafter, directly or indirectly, by ownership of
securities or otherwise, engage in any business organization whose activities
are competitive in any state of the United States or in any foreign country with
activities in which the Corporation and/or its affiliated companies are engaged
in such state or country, or become associated with or render services to any
person, business or enterprise so engaged. Mere ownership as an investor of not
more than 5% of the securities of a corporation or other business enterprise
shall not be deemed an association with such corporation or enterprise.

 

13.

Successors.

(a)       This Agreement is personal to the Executive and, without the prior
written consent of the Corporation, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)       This Agreement shall inure to the benefit of and be binding upon the
Corporation and its successors. The Corporation shall require any successor to
all or substantially all of the business and/or assets of the Corporation,
whether direct or indirect, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement in form and substance satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Corporation would be required to perform if
no such succession had taken place. For purposes of this Section 13(b), the term
“Corporation” shall include the Corporation and HBC.

14.       Specified Employee. In the event that any stock of the Corporation is
publicly traded on an established securities market or otherwise (within the
meaning of Section 409A(a)(2)(B)(i) of the Code, and final Department of
Treasury Regulations (the “Treasury Regulations”) Section 1.409A-1) on the date
the Executive’s termination of employment with the Corporation becomes effective
(the “Termination Date”), then, subject to Section 409A, any amounts due
hereunder upon such termination of employment shall be postponed to the earlier
of (i) the first scheduled payroll date that occurs more than six (6) months
following such termination of employment or (ii) the date of the Executive’s
death.

 

15.

Miscellaneous.

(a)       Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, applied without reference
to principles of conflict of laws.

 

--------------------------------------------------------------------------------

(b)       Amendments. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(c)       Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive:

 

14 Vienne

Irvine, California 92606

If to the Corporation:

 

Hansen Natural Corporation

550 Monica Circle, Suite 201

Corona, California 92880

Attention: Board of Directors

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d)       Tax Withholding. The Corporation may withhold from any amounts payable
under this Agreement such federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(e)       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

(f)        Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

(g)       Arbitration. Except with respect to the rights of the Corporation to
apply to a court of law or equity for equitable relief in the event of the
breach by the Executive of any of the provisions of Section 12 of this
Agreement, any controversy or claim arising out of or relating to this Agreement
or its termination shall be settled by arbitration in accordance with the rules
of the American Arbitration Association, and judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. Any
such arbitration shall take place in Los Angeles, California or at such other
location as may be agreed by the parties.

(h)       Entire Agreement. This Agreement (including the exhibit hereto)
contains the entire agreement between the parties with respect to the subject
matter hereof, supersedes the 2003 Employment Agreement and there are no
agreements, understandings, representations or warranties between the parties
other than those set forth or referred to herein.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Corporation
has caused this Agreement to be executed in its name on its behalf, all as of
the day and year first above written.

HANSEN NATURAL CORPORATION

 

 

By:

/s/ Hilton H. Schlosberg

Title:

President

 

 

EXECUTIVE:

 

 

/s/ Rodney C. Sacks

Rodney C. Sacks

 

 

 

 